COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00086-CV


Phil Guiles                               §   From Criminal District Court No. 1

                                          §   of Tarrant County (1191090DX1)
v.
                                          §   January 24, 2013

The State of Texas                        §   Opinion by Justice Gardner


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Phil Guiles shall pay all costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Anne Gardner
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00086-CV


PHIL GUILES                                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                    APPELLEE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

                                  I. Introduction

      Appellant Phil Guiles appeals the trial court’s judgment forfeiting a surety

bond of $10,000. He argues in one issue that insufficient evidence supports the




      1
      See Tex. R. App. P. 47.4.


                                         2
judgment because the trial court abused its discretion by admitting a copy of the

bond into evidence.2 We affirm.

                                    II. Background

         Alejandro Gomez was arrested on February 1, 2010, and posted a

$10,000 bond the next day. Guiles is the surety on the bond. Gomez was

released from custody but failed to appear for trial. The trial court forfeited the

bond and issued a judgment nisi for $10,000 against Gomez and Guiles. The

trial court conducted a final hearing on November 11, 2011, and later rendered

judgment against Gomez and Guiles, jointly and severally, for $10,000 plus

costs.

                                    III. Discussion

         Guiles asserts in his sole issue that insufficient evidence supports the trial

court’s judgment because the trial court abused its discretion by admitting a copy

of the surety bond into evidence over his objection. Specifically, Guiles argues

that the copy of the surety bond offered and admitted into evidence is neither the

original surety bond nor a properly certified copy of the original surety bond and

that the surety bond was therefore not admissible under rules of evidence 1005

and 902(4). Guiles does not otherwise challenge the sufficiency of the evidence,

and his appeal hinges on the admissibility of the surety bond.



         2
        Guiles does not specify whether he challenges the legal or factual
sufficiency of the evidence.


                                            2
      Guiles testified at the final hearing that, when submitting a bail bond to

secure the release of an individual from custody, he signs a blank appearance

bond form and then delivers the blank form to the Sheriff’s office. Someone

within the Sheriff’s office fills in the remainder of the bond form and arranges for it

to be signed by the individual desiring release.            Once the entire form is

completed, the bond is sent from the Sheriff’s office to the district clerk and is

placed into the arrestee’s court file. A deputy district clerk testified during the

final hearing that she had certified a copy of the bond involved in this case from

the court’s file and that the certified copy marked and offered into evidence as

State’s Exhibit 1 was made from the bond contained within the court’s file.

      Appellant contends that the copy of the bond offered into evidence was not

shown to be “certified in accordance with Rule 902” and was not authenticated

through testimony “by the clerk as compared to the original.” Rule of evidence

1005 provides in relevant part that “[t]he contents of an official record or of a

document authorized to be recorded or filed and actually recorded or filed . . .

may be proved by copy, certified as correct in accordance with Rule 902 or

testified to be correct by a witness who has compared it with the original.” Tex.

R. Evid. 1005. Rule of evidence 902(4) in turn provides in relevant part that

“[e]xtrinsic evidence of authenticity as a condition precedent to admissibility is not

required” for a “copy of an official record . . . or of a document authorized by law

to be recorded or filed and actually recorded or filed in a public office . . . certified




                                           3
as correct by the custodian or other person authorized to make the certification.”

Tex. R. Evid. 902(4).

      The documents offered and admitted into evidence as State’s Exhibit 1

include the judgment nisi and the appearance bond. On the appearance bond

itself are a “Certified Copy” stamp and a signature and date handwritten by a

deputy district clerk. Appellant does not explain or cite any authority that would

explain why the certification shown clearly on the face of the bond does not

satisfy the requirements of rule 902. In addition, during the deputy district clerk’s

testimony, she was asked to compare the certified copy of the bond being offered

into evidence against the actual bond contained within the clerk’s file. The clerk

testified that the bond contained within the clerk’s file was the same as the

document offered as State’s Exhibit 1 and that the bond from the clerk’s file is the

document she copied when certifying State’s Exhibit 1. Thus, the authenticity of

the bond admitted into evidence as part of State’s Exhibit 1 was shown both

because it was a certified copy of an official record and because the deputy

district clerk compared State’s Exhibit 1 to the bond contained within the clerk’s

file while testifying. Under these circumstances, we cannot hold that the trial

court abused its discretion by admitting State’s Exhibit 1 into evidence. 3 See


      3
        To the extent that Guiles contends that the bond contained within the
court’s file is not the original and is instead itself a copy, we do not address the
argument because it is not necessary to the disposition of the appeal. See Tex.
R. App. P. 47.1. Rules of evidence 902(4) and 1005 contemplate the authenticity
of an “official record” or documents authorized to be filed or recorded and
actually filed or recorded, and Guiles does not contend that the surety bond

                                         4
Tex. R. Evid. 902(4), 1005; Int’l Fid. Ins. Co. v. State, 65 S.W.3d 724, 727 (Tex.

App.—El Paso 2001, no pet.) (holding certified copy of surety bond was

admissible in bond forfeiture proceeding against surety). Moreover, because the

trial court did not abuse its discretion by admitting the bond into evidence, legally

and factually sufficient evidence supports the trial court’s judgment. See Uniroyal

Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998), cert. denied,

526 U.S. 1040 (1999); see also Cent. Ready Mix Concrete Co. v. Islas, 228
S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827

(Tex. 2005); Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986) (op. on

reh’g); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar, 395
S.W.2d 821, 823 (Tex. 1965). We overrule Guiles’s sole issue.

                                 IV. Conclusion

      Having overruled Guiles’s sole issue, we affirm the trial court’s judgment.




                                                    ANNE GARDNER
                                                    JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DELIVERED: January 24, 2013




involved in this case is not an official record or a document authorized to be filed
or recorded and actually filed or recorded. See Tex. R. Evid. 902(4), 1005.


                                         5